 


110 HR 1558 IH: Walnut Canyon Study Act of 2007
U.S. House of Representatives
2007-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1558 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2007 
Mr. Renzi introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To direct the Secretary of the Interior and the Secretary of Agriculture to jointly conduct a study of certain land adjacent to the Walnut Canyon National Monument in the State of Arizona. 
 
 
1.Short titleThis Act may be cited as the Walnut Canyon Study Act of 2007. 
2.PurposesThe purposes of this Act are— 
(1)to authorize a study of the study area to evaluate public uses and public values; and 
(2)to obtain recommendations for options for the management of the public uses and protection of resources of the study area. 
3.DefinitionsIn this Act: 
(1)MapThe term map means the map entitled Walnut Canyon Proposed Study Area and dated July 17, 2003. 
(2)MonumentThe term Monument means the Walnut Canyon National Monument in the State of Arizona. 
(3)Public useThe term public use, with respect to the study area, includes— 
(A)livestock grazing; 
(B)hunting; 
(C)access to forested areas; 
(D)bird watching; 
(E)camping; 
(F)driving for pleasure on roads and trails; 
(G)firewood gathering; 
(H)general exercise; 
(I)group uses; 
(J)hiking; 
(K)horseback riding; 
(L)hunting; 
(M)mountain biking; 
(N)painting; 
(O)rock climbing; 
(P)sightseeing; 
(Q)skiing; 
(R)snowmobiling; 
(S)target practice, as permitted; 
(T)walking with pets; and 
(U)wildlife viewing. 
(4)Public valueThe term public value, with respect to the study area, includes— 
(A)geologic features; 
(B)historic sites; 
(C)potential urban development; 
(D)prehistoric sites; 
(E)riparian communities; 
(F)scenery; 
(G)scientific education; 
(H)solitude and serenity; 
(I)vegetation diversity; 
(J)watershed health; 
(K)wildfire hazard reduction for healthy forests; 
(L)wildlife and wildlife habitat; 
(M)fee-free access; and 
(N)recreational uses. 
(5)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 
(6)Study areaThe term study area means the area identified on the map as Walnut Canyon Proposed Study Area, consisting of 30,818 acres, of which— 
(A)24,987 acres is Federal land in Coconino National Forest; 
(B)2,037 acres is State land; 
(C)214 acres is private land; and 
(D)3,580 acres is the Monument. 
4.Study 
(a)In generalThe Secretaries shall conduct a study of the study area. 
(b)RequirementsThe study shall evaluate— 
(1)the significance of the resources and public values of the study area as the resources and public values pertain to— 
(A)the management objectives of the Forest Service; and 
(B)the management objectives of the National Park Service; 
(2)the opportunities for maintaining existing public uses; and 
(3)a range of options for managing and conserving resources by the National Park Service or the Forest Service, or by both agencies acting jointly, including the suitability and feasibility of— 
(A)a boundary adjustment to the Monument; 
(B)designation of the study area as a National Recreation Area; 
(C)maintaining the study area as managed by the Forest Service; and 
(D)any other designation or management option that will accomplish both the protection of resources and the maintenance of public use and access for the study area. 
(c)ConsultationIn conducting the study, the Secretaries shall— 
(1)designate the Forest Service as the lead agency; 
(2)consult with appropriate Federal, State, county, and local government entities; 
(3)contract with a third-party consultant with experience in park and land use planning to prepare a draft study; and 
(4)collaborate with the persons identified in subsection (d) in developing a scope of work for the draft study under the guidance of the third-party consultant. 
(d)ReviewThe Secretaries, the Forest Supervisor of the Coconino National Forest, the Superintendent of the Flagstaff Area National Monuments, the Flagstaff City Council, and the Coconino County Board of Supervisors shall— 
(1)review the draft study prepared by the third-party consultant; and 
(2)provide to the third-party consultant comments on the draft study. 
(e)ReportNot later than 18 months after the date on which funds are first made available to carry out this Act, the Secretaries shall submit to Congress a report that— 
(1)describes the findings and conclusions of the study conducted under this section; and 
(2)makes a recommendation for the future management of the study area. 
(f)EffectNothing in this Act affects the management of the land depicted on the map. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $350,000. 
 
